Habeas corpus.

Por cuanto aparece que los peticionarios apelados en este caso no intentaron matar a Manuel Figueroa y sí a Domingo Mojica;
Por cuanto la malicia, la premeditación y la deliberación *985pueden deducirse del hecho de la muerte de nna persona •cuando se intenta matar a otra, vistos entre otros 29 0. J. 1092;
PoR cuanto los otros elementos del delito de asesinato en primer grado existen prima facie en este caso;
Por cuanto según el artículo 372 del Código de Enjui-ciamiento Criminal una persona acusada de asesinato en primer grado no tiene derecho a estar en libertad provisional mediante fianza cuando la presunción de culpabilidad es grande; y vista la jurisprudencia sentada en los casos de El Pueblo v. Ortiz, 18 D.P.R. 833 y Ex parte Florentino Rodríguez, de 7 de abril de 1927 (pág. 560).
Por tanto; Se revoca la resolución apelada y se ordena la encarcelación de los peticionarios y apelados y la cancela-ción de la fianza prestada.